IN THE
                         TENTH COURT OF APPEALS



                                No. 10-21-00042-CV

                            IN RE TIFFANY BISSELL


                               Original Proceeding

                          From the 52nd District Court
                             Coryell County, Texas
                          Trial Court No. DC-19-50260


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus filed on March 8, 2021 is denied.




                                              JOHN E. NEILL
                                              Justice

Before Chief Justice Gray,
       Justice Neill , and
       Justice Johnson
Petition denied
Opinion delivered and filed April 28, 2021
[CV06]